EXHIBIT 10.8

SEPARATION AGREEMENT

This Separation Agreement (the “Agreement”) is being entered into and effective
on the later of February 12, 2009 or the date (the “Effective Date”) the Company
(defined below) completes the initial closing of a financing transaction with
10X Fund, L.P., a Delaware limited partnership, and is between
Pro-Pharmaceuticals, Inc. (the “Company”) and David Platt, Ph.D. (the “Employee”
or “You”). For purposes of this Agreement, Company includes parent, subsidiary
and affiliated entities, and the stockholders, trustees, directors, officers,
agents and employees of the Company or such entities. Employee includes heirs,
spouse, legal representative and assigns of the Employee.

This Agreement will serve as notice and confirm the termination of your
employment with the Company and the terms of the separation package offered to
You. This Agreement shall supersede Your January 2, 2004 Employment Agreement
(“Employment Agreement”), except as set forth herein. The purpose of this
Agreement is to establish an amicable arrangement for ending our employment
relationship, to provide you with separation benefits to assist you in
transitioning to new employment, and to release the Company from any claims that
you may have against it in exchange for the separation benefits. With that
understanding, Employee and the Company agree as follows:

 

1. Termination

We have mutually agreed that for purposes of this Agreement the Termination Date
shall be the Effective Date. Employee confirms that he is resigning from all
positions and offices that he held with the Company (and all of its
subsidiaries) as of the Effective Date, and is resigning as Chairman of the
Board of Directors and as a member of the Board. The Company acknowledges that
Employee voluntarily resigned from the Company and that his termination is
Without Cause as set forth in paragraph 7(e) of Your Employment Agreement.

 

2. Payments/Benefits upon Termination

On your Termination Date, you will be entitled to the following regardless of
whether you sign this Agreement:

 

  a. All salary and wages earned through your Termination Date.

 

  b. A payment for unused, earned vacation time accrued through your Termination
Date; and, if applicable, unused, earned personal need time.

 

  c. All unpaid reasonable and appropriate out-of-pocket expenses incurred by
You prior to the Termination Date. Any such claim for expenses must be submitted
to the Company within fourteen (14) days of the Effective Date.

 

  d. The opportunity to elect to convert your life insurance policy coverage
(which will terminate on the Effective Date) to an individual policy, at your
cost and expense.



--------------------------------------------------------------------------------

Following your Termination Date, you will not be entitled to participate in any
Company-provided benefit programs or practices, including, but not limited to,
the following:

 

  i. Vacation accrual;

 

  ii. If applicable, personal need time accrual;

 

  iii. Any equity and/or stock plan or program. In addition, please be advised
that all vesting in any such plan shall cease as of the Termination Date. Please
see the Company’s stock plan and your stock agreement(s) for applicable terms
and conditions; and

 

  iv. Ability to make any 401(k) contributions and entitlement to any Company
matches.

All amounts set forth in this Section 2 are subject to any applicable federal,
state and local deductions, withholdings, payroll and other taxes. Your existing
equity grants shall continue to be governed under the Plans and granting
agreements in effect as of the respective granting dates.

 

3. Separation Benefits

In consideration of your execution of this Agreement, including specifically the
release provisions in Sections 4 and 5, the Company agrees to the following:

 

  a. Salary continuation: The Company will continue to pay your current salary
at the monthly rate of $21,666.66 for twenty four (24) months following your
Termination Date. In total, the Company will pay $520,000 in additional salary
from the Termination Date. One-third (1/3) of the salary paid under this section
shall be in consideration of the release of any claims under the Age
Discrimination in Employment Act of 1967 (ADEA), and in the event you opt to
revoke your consent to this Agreement per Section 5(e), you will forfeit
one-third of the salary to which you are entitled under this Agreement; the
remaining provisions of this Agreement, including the release of non-age related
claims in Section 4, below, will remain intact.

 

  b.

Salary deferral: You agree that the Company may defer payment of a portion of
the salary amounts above. In no event shall You receive payments of less than
$10,000 per month, and in no event shall You receive payments of less than the
salary payments being made to the Company’s Chief Executive Officer. All
deferred amounts will continue to accrue and will be payable either upon the
Company receiving a minimum of $4 million of funding from the Effective Date, or
twenty four months from the Effective Date, whichever occurs first. In the event
the Company fails to pay the monthly amount due to you pursuant to this
Section 3(b) (whether by application of the first or second sentence of this
Section) which payment failure remains uncured for more than forty-five
(45) calendar days after the applicable monthly payment date, all amounts due to
You under this Section 3(b) (i.e., (i) the greater of $240,000 or 24 times the

 

2



--------------------------------------------------------------------------------

 

Company’s Chief Executive Officer’s monthly salary, (ii) less the amounts
previously paid to You pursuant to Section 3(a) or 3(b) of this Agreement) shall
be immediately due and payable, and the balance of the deferred salary shall be
due and payable as of the date stated in the third sentence of this
Section 3(b).

 

  c. Health Benefits: Following (and subject to the occurrence of) the Effective
Date, the Company shall at its expense not to exceed $2,000 per month continue
to provide health and dental insurance group benefits that are comparable to
those provided to you and your family as of the Termination Date until the first
to occur of (i) the twenty-four (24) month anniversary of the Termination Date
or (ii) the date you and your family become eligible to receive health and
dental insurance benefits under the plans of your subsequent employer. This
period will be reduced to sixteen (16) months in the event you opt to revoke the
Agreement under Section 5(e). You agree to immediately notify the Company upon
the commencement of your employment with a subsequent employer whereby you are
eligible to receive medical/dental benefits and to provide the Company with a
complete copy of the health and dental benefit coverages offered to you by your
new employer.

 

  d. During the time that you receive Health Benefits from the Company, you may
be required to make a monthly contribution consistent with the terms provided
under these plans, and consistent with the terms provided to other employees.
Please note that your contribution amount is subject to change based on plan
costs contracted by the Company and the Company’s shared cost arrangement with
employees.

 

  e. Except as set forth above, all other benefits, including but not limited to
disability and life insurance, shall cease as of the Termination Date. All stock
options or restricted stock grants shall continue to be governed exclusively
under the terms of the Plans and granting agreements under which such grants
were originally made to you.

 

 

f.

Deferred Milestone Payments and Benefits: The Company acknowledges that under
the terms of Your Employment Agreement, You are entitled to a minimum severance
payment of $1 million. You agree that payment of such amount (referred to for
purposes of this Agreement as the “Milestone Amount”) shall be deferred until
the occurrence of any of the milestone events described in the next sentence
(each a “Milestone Event”). The Milestone Amount shall be due and payable upon
the first to occur of the Milestone Events, provided that in the case of either
Milestone Event referred in clause (i) or (iii) of this sentence, payment of the
Milestone Amount may be deferred in the sole discretion of the Company up to and
until the six (6) month anniversary thereof: (i) approval by the Food and Drug
Administration of a new drug application (“NDA”) for any drug candidate or drug
delivery candidate of the Company based on its DAVANAT® technology (whether or
not such technology is patented); (ii) consummation of a transaction with a
pharmaceutical company expected to result in at least $10 million of equity
investment or $50 million of royalty revenue to the Company; or (iii) the
renewed listing of the Company’s securities on a national securities exchange
and the achievement of a market capitalization of $100 million. In the event of
the Company filing a voluntary or involuntary petition for bankruptcy at any
time, whether or not a Milestone Event has occurred, such event shall trigger
the

 

3



--------------------------------------------------------------------------------

 

obligation of the Company to pay the Milestone Amount with the result that You
may assert a claim for the Milestone Amount against the bankruptcy estate of the
Company. If a Milestone Event occurs and at such time the Company has failed to
pay the Milestone Amount by the due date because the Company has insufficient
cash to pay the Milestone Amount, or payment thereof would render the Company
insolvent, the Company may advise You in writing as to such facts, which notice
shall be accompanied by a written confirmation of the Company’s Audit Committee
of the Board of Directors, then, in that event, the Company may issue you a
promissory note in the original principal amount of the Milestone Amount secured
by the assets of the Company. The terms and conditions of such promissory note
and security interest shall be substantially identical, and pari passu in right
of payment, to the obligations of the Company which arise upon a default of its
redemption obligation under the “Pro-Pharmaceuticals Inc. Certificate of
Designations, Preferences, Rights and Limitations of Series B-1 Convertible
Preferred Stock and Series B-2 Convertible Preferred Stock” (the “Designation
Certificate”). In the event you are issued the promissory note and are the
secured creditor party to the security agreement with the Company described
above in this Section 3(f), You agree and covenant that You shall not commence
any legal action of any nature or otherwise challenge the security interest in
the Company’s assets granted to the holder(s) of the Company’s securities which
are designated in the Designation Certificate and which security interest is
evidenced by the security agreement exhibited thereto.

Upon a Milestone Event that is consummation of a transaction with a
pharmaceutical company expected to result in at least $10 million of equity
investment or $50 million of royalty revenue to the Company, the Company shall
grant fully vested cashless-exercise stock options exercisable to purchase least
300,000 shares of the common stock of the Company (“Common Stock”) for ten
(10) years at an exercise price not less than the fair market value of the
Common Stock determined as of the date of the grant (“Cashless Stock Options”).

Upon a Milestone Event that is approval by the FDA of the first NDA for any drug
or drug delivery candidate of the Company based on its DAVANAT® technology
(whether or not such technology is patented), the Company shall grant you with
fully vested Cashless Stock Options to purchase at least 500,000 shares of the
Common Stock.

You also agree and acknowledge that the Company is entitled to your consulting
services for purposes of achieving one or more of the Milestone Events pursuant
to the Consulting Agreement of approximate even date by and between the Company
and Medi-Pharmaceuticals, Inc., a Nevada corporation (“Medi-Pharmaceuticals”).

 

  g. Automobile: The Company will continue to make the current lease payments on
your automobile for twenty-four (24) months from the Effective Date.

 

  h.

Section 409A: You and the Company agree that the payment schedule for any
payments described in this Section 3 may be adjusted as necessary to avoid the
application of the provisions of Section 409A of the Internal Revenue Code of

 

4



--------------------------------------------------------------------------------

 

1986, as amended, (“Section 409A”), provided that no such adjustment shall
result in either a decrease of any benefit or payment contemplated herein, nor
an increase in the cost of providing such payment or benefit. For example, if at
the time of your separation from service, you are a “specified employee,” as
hereinafter defined, any and all amounts payable under this Section 3 in
connection with such separation from service that constitute deferred
compensation subject to Section 409A, as determined by the Company in its sole
discretion, and that would (but for this sentence) be payable within six months
following such separation from service, shall instead be paid on the date that
follows the date of such separation from service by six (6) months. For purposes
of the preceding sentence, “separation from service” shall be determined in a
manner consistent with subsection (a)(2)(A)(i) of Section 409A and the term
“specified employee” shall mean an individual determined by the Company to be a
specified employee as defined in subsection (a)(2)(B)(i) of Section 409A. This
Agreement will be interpreted and administered in accordance with the applicable
requirements of, and exemptions from, Section 409A in a manner consistent with
Treas. Reg. § 1.409A-1(c). To the extent payments and benefits are subject to
Section 409A, this Agreement shall be interpreted, construed and administered in
a manner that satisfies the requirements of (i) Section 409A(a)(2), (3) and (4),
(ii) Treas. Reg. § 1.409A-1, et seq., and (iii) transitional relief under IRS
Notice 2007-86, and (iv) other applicable authority issued by the Internal
Revenue Service and the U.S. Department of the Treasury.

All payments set forth in this Section 3 shall be subject to any applicable
federal, state and/or local deductions, withholdings, payroll and other taxes.

You will only be entitled to the payments and benefits described above and to no
other payments or benefits. You acknowledge that the payments and benefits
described in Section 3(a), (b) and (e) above represent valuable consideration in
excess of that to which you might otherwise be entitled by reason of your
employment by and termination from employment with the Company.

 

4. Mutual Release of Claims

 

  a.

In exchange for the Separation Benefits described in Section 3 above, which you
agree you are not entitled to otherwise receive, you and your representatives,
agents, estate, heirs, successors and assigns (collectively “you”) voluntarily
agree to release and discharge the Company and its parents, affiliates,
subsidiaries, successors, assigns, plan sponsors and plan fiduciaries (and the
current and former trustees, officers, directors, shareholders, employees, and
agents of each of the foregoing, individually, in their capacity acting on the
Company’s behalf, and in their official capacities ) (collectively “Releasees”)
generally from all claims, demands, actions, suits, damages, debts, judgments
and liabilities of every name and nature, whether existing or contingent, known
or unknown, suspected or unsuspected, in law or in equity in connection with
your employment by and/or termination from the Company, arising on or before the
Effective Date. This release is intended by you to be all encompassing and to
act as a full and total release of any claims you may have or have had against
the Releasees from the

 

5



--------------------------------------------------------------------------------

 

beginning of your employment with the Company to the Effective Date of this
Agreement, including but not limited to all claims in contract (whether written
or oral, express or implied), tort, equity and common law; any claims for
wrongful discharge, breach of contract, or breach of the obligation of good
faith and fair dealing; and/or any claims under any local, state or federal
constitution, statute, law, ordinance, bylaw, or regulation dealing with either
employment, employment discrimination, retaliation, mass layoffs, plant
closings, and/or employment benefits and/or those laws, statutes or regulations
concerning discrimination on the basis of race, color, creed, religion, age,
sex, sexual harassment, sexual orientation, national origin, ancestry, handicap
or disability, veteran status or any military service or application for
military service or any other category protected by law, including all claims
under Title VII of the Civil Rights Act (42 U.S.C. § 2000e et seq.); the
Americans With Disabilities Act (42 U.S.C. § 12101 et seq.); the Rehabilitation
Act (29 U.S.C. § 701 et seq.); the Equal Pay Act; the Age Discrimination in
Employment Act (“ADEA”) (29 U.S.C. § 729, et seq.); the Employee Retirement
Income Security Act (“ERISA”) (29 U.S.C. § 1001, et seq.); the Family and
Medical Leave Act (29 U.S.C. § 2601, et seq.); the Fair Credit Reporting Act (15
U.S.C. § 1681 et seq.); the Worker Adjustment and Retraining Notification Act
(29 U.S.C. § 2101 et seq.); all as may have been amended; and any federal, state
or local law or regulation concerning securities, stock or stock options,
including without limitation any claims that might be brought under the
Sarbanes-Oxley Act or other federal or state whistleblower protection statutes.

 

  b. You expressly agree and understand that this is a General Release, and that
any reference to specific Claims arising out of or in connection with your
employment and/or its termination is not intended to limit the release of
Claims. You expressly agree and understand this General Release means that you
are releasing, remising and discharging the Releasees from and with respect to
all Claims, whether known or unknown, asserted or unasserted, and whether or not
the Claims arise out of or in connection with your employment and/or its
termination, or otherwise.

 

  c. You not only release and discharge the Releasees from any and all claims as
stated above that you could make on your own behalf or on the behalf of others,
but also those claims that might be made by any other person or organization on
your behalf and you specifically waive any right to recover any damage awards as
a member of any class in a case in which any claims against the Releasees are
made involving any matters arising out of your employment with and/or
termination of employment with the Company.

 

  d.

You agree that the payments and benefits set forth in Section 3 of this
Agreement, together with payments and benefits the Company previously provided
to you, are complete payment, settlement, accord and satisfaction with respect
to all obligations and liabilities of the Releasees to You, and with respect to
all claims, causes of action and damages that could be asserted by you against
the Releasees regarding your employment or separation from employment with the
Company,

 

6



--------------------------------------------------------------------------------

 

including, without limitation, all claims for wages, salary, commissions, draws,
car allowances, incentive pay, bonuses, business expenses, vacation, stock,
stock options, severance pay, attorneys’ fees, compensatory damages, exemplary
damages, or other compensation, benefits, costs or sums. You also affirm that
you have received any family and/or medical leaves to which you were entitled
during your employment, have not been retaliated or discriminated against
because you took a family or medical leave or any leave protected by law, and
have not suffered any on-the-job injury for which you have not already filed a
claim.

 

  e. [intentionally deleted].

 

  f. You represent and warrant that you have not filed or raised any external
complaint, claim, charge, action, or proceeding against any of the Releasees in
any jurisdiction or forum related to any matters addressed in this Section 4,
including without limitation, any complaint that might fall under the
Sarbanes-Oxley Act or any other federal or state whistleblower protection act.
You further represent and warrant that you have shared all facts or information
in your possession with the Board of Directors and its committees relating to
the Company’s preparation of its quarterly and annual financial statements and
its internal controls and procedures, and that you will cooperate with the Board
and its committees and any outside advisors relating to any review of the same.

 

  g. You represent that, in connection with this Agreement, you are releasing
your claims against the Company and its officers, directors, and agents arising
out of the events leading to your resignation on the Effective Date. You also
represent that you (1) have no personal knowledge of any facts or circumstances
that would give you reason to believe that any of the Company’s previously filed
financial statements are incorrect or inaccurate; and (2) have no personal
knowledge of any facts or circumstances not previously communicated to the
Company or the Board of Directors or its Audit Committee that you believe should
be investigated by the Company, the Board of Directors or the Audit Committee of
the Board.

 

  h. In consideration of Your release of claims against the Company, the Company
and its representatives, agents, estate, heirs, successors and assigns
(collectively “the Company”) voluntarily agree to release and discharge you
generally from all claims, demands, actions, suits, damages, debts, judgments
and liabilities of every name and nature, whether existing or contingent, known
or unknown, suspected or unsuspected, in law or in equity in connection with
your employment by the Company, arising on or before the Effective Date, other
than a breach of any of the representations made in this Agreement. Other than
claims for a breach of a representation in this Agreement, this release is
intended by the Company to be all encompassing and to act as a full and total
release of any claims it may have or have had against you from the beginning of
your employment with the Company to the Effective Date of this Agreement,
including but not limited to all claims in contract, tort, equity and common
law, and any claims under any local, state or federal constitution, statute,
law, ordinance, bylaw.

 

7



--------------------------------------------------------------------------------

  i. You represent to the Company that You are not in breach of the
confidentiality or non-competition provisions of the Employment Agreement.

 

  j. Nothing herein is intended to affect or limit in any fashion your right to
indemnification of and from any cost, expense or damages, including advancement
of defense costs, arising from any third-party claims arising out of your
service as an officer of the Company, it being the intention of the Company that
you receive the same protections afforded to other officers, directors and
former officers and directors of the Company under the By-Laws of the Company.
The Company agrees not to amend or revise the By-Laws in the future if the
effect of such amendment or revision would be to limit the scope of, or deny,
the indemnification protections afforded to You under the current By-Laws.

 

5. Waiver of Rights and Claims under the Age Discrimination In Employment Act of
1967

Since you are 40 years of age or older, you are being informed that you have or
may have specific rights and/or claims under the Age Discrimination in
Employment Act of 1967 (ADEA) and you agree that:

 

  a. in consideration for the amounts described in Section 3 of this Agreement
allocated to your release of any age-related claims, which you are not otherwise
entitled to receive, you specifically and voluntarily waive such rights and/or
claims under the ADEA you might have against the Releasees to the extent such
rights and/or claims arose prior to the Effective Date;

 

  b. you understand that rights or claims under the ADEA which may arise after
the Effective Date are not waived by you;

 

  c. you are advised to consult with or seek advice from an attorney of your
choice or any other person of your choosing before executing this Agreement; you
also are advised that you have 21 days to review this Agreement and consider its
terms before signing it and that such 21-day review period will not be affected
or extended by any revisions, whether material or immaterial, that might be made
to this Agreement;

 

  d. in entering into this Agreement you are not relying on any representation,
promise or inducement made by the Company or its attorneys with the exception of
those promises described in this document; and

 

  e.

you may revoke your consent to waive any age related claims under the ADEA as
set forth in this Agreement for a period of seven (7) days following your
execution hereof. All rights and obligations of both parties under this
Agreement that do not relate to age related claims under the ADEA shall become
effective and enforceable upon execution of the Agreement. In the event you opt
to revoke the Agreement during the 7 day period, the revocation will apply only
to age related claims and you will only receive two-thirds of the separation
benefits as set forth in Section 3 above. For such a revocation to be effective,
it must be delivered so that

 

8



--------------------------------------------------------------------------------

 

the Company receives it at or before the expiration of the seven (7) day
revocation period. Otherwise, the Agreement will become fully enforceable on the
8th day following your signature.

 

6. Confidentiality

You acknowledge and agree that You remain bound by the confidentiality
provisions of the Employment Agreement except to the extent disclosure of
confidential information (as defined in the Employment Agreement) is expressly
permitted by this Agreement.

 

7. Non-Competition

(a) For purposes of this Section 7:

(i) “Competing Product” means any product, process or service of any person
other than the Company involving carbohydrate compounds enabling targeted
delivery for oncology and kidney/liver fibrosis treatment; and

(ii) “Competing Organization” means any person or organization, including You,
engaged in, or about to become engaged in, research on or the acquisition,
development, production, distribution, marketing, or providing of a Competing
Product.

As a material inducement to the Company to enter into this Agreement, and in
order to protect the Company’s confidential information and good will, You agree
to the following stipulations:

(x) For a period of twenty-four (24) months after the Effective Date You will
not directly or indirectly solicit or divert or accept business relating in any
manner to Competing Products or to products, processes or services of the
Company, form any of its customers or accounts of the Company with which You had
any contact during the period of the Employment Agreement; and

(y) For a period of twenty-four (24) months after the Effective Date You will
not (A) render services directly or indirectly, as an employee, consultant or
otherwise, to any Competing Organization in connection with research on or the
acquisition, development, production, distribution, marketing or providing of
any Competing Product, or (B) own any interest in any Competing Organization
other than up to one percent of the outstanding securities that are not
“restricted securities” (as defined in Rule 144 under the Securities Act of
1933) of a publicly-traded Competing Organization.

The obligations under this Section 7(a) shall terminate in the event the Company
fails pay salary pursuant to Section 3(b) hereof which failure continues after
the 10-business day cure period.

(b) For avoidance of confusion, conduct undertaken by You pursuant to and
consistent with the terms of (i) the Consulting Agreement of approximate even
date between the Company and Medi-Pharmaceuticals and (ii) the Technology
Sharing and Transfer Agreement of approximate even date between the Company and
Medi-Pharmaceuticals shall not be deemed a violation of this Section 7.

 

9



--------------------------------------------------------------------------------

8. Non-disparagement

You agree that you will not make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally, or otherwise, or take
any action which may, directly or indirectly, disparage the Company or any
Releasee. The Company agrees that it will not make statements or
representations, or otherwise communicate, directly or indirectly, in writing,
orally, or otherwise, or take any action which may directly or indirectly,
disparage you or your reputation. Notwithstanding the foregoing, nothing in this
Agreement shall preclude either you or the Company from making truthful
statements or disclosures that are required by applicable law, regulation, or
legal process.

 

9. No Other Agreements

This Agreement constitutes the entire agreement regarding the termination of
your employment with the Company and your separation benefits and supersedes all
prior agreements between the Company and you, except to the extent any provision
of the Employment Agreement is expressly incorporated herein.

 

10. Other Provisions

 

  a. This Agreement shall not in any way be construed as an admission by either
party of any liability or any act of wrongdoing.

 

  b. This Agreement is a legally binding document and your signature will commit
you to its terms. You represent that you have obtained legal advice in
connection with this Agreement. You acknowledge that you have had an opportunity
to thoroughly discuss all aspects of this Agreement with your attorney, that you
have carefully read and fully understand all of the provisions of this Agreement
and that you voluntarily enter into this Agreement.

 

  c. This Agreement shall be binding upon the Company and you and upon its/your
respective heirs, administrators, representatives, executors, successors and
assigns.

 

  d. You agree that each provision of this Agreement is severable and should any
such provision be determined by a court of competent jurisdiction or
administrative agency to be illegal or invalid, the validity of the remaining
provisions shall not be affected and the illegal or invalid provisions shall be
deemed not to be a part of this Agreement. However, should the Release in this
Agreement be declared or determined by a court of competent jurisdiction or
administrative agency to be illegal or invalid, the Company shall be entitled to
demand immediate repayment, and you will immediately return the enhanced
severance benefits paid under this Agreement.

 

  e. This Agreement may not be amended, revoked, changed, or modified except
upon a written agreement executed by both parties.

[remainder of page intentionally left blank]

 

10



--------------------------------------------------------------------------------

  f. This Agreement will be interpreted and enforced under the laws of
Massachusetts. In the event of a dispute arising under this Agreement, you agree
that all such matters shall be submitted to binding arbitration. The binding
arbitration shall be administered by the American Arbitration Association under
its Commercial Arbitration Rules. The arbitration shall take place in Boston,
Massachusetts. A single Arbitrator shall be selected, and the Arbitrator shall
have no authority to add to, alter, amend or refuse to enforce any portion of
the Agreement. The parties waive any right to a jury trial. The Company will
bear 70% of the cost of AAA fees and fees for the Arbitrator and you will bear
30% of such costs. The parties will be responsible for their own legal costs.

 

AGREED:

/s/ David Platt

David Platt, Ph.D. Pro-Pharmaceuticals, Inc. By:  

/s/ Anthony D. Squeglia

  Anthony D. Squeglia, Chief Financial Officer

IF YOU DO NOT WISH TO USE THE 21-DAY PERIOD,

PLEASE CAREFULLY REVIEW AND SIGN THIS DOCUMENT

I, David Platt, Ph.D., acknowledge that I was informed and understand that I
have 21 days within which to consider the attached Agreement, have been advised
of my right to consult with an attorney regarding such Agreement and have
considered carefully every provision of the Agreement, and that after having
engaged in those actions, I prefer to and have requested that I enter into the
Agreement prior to the expiration of the 21 day period.

 

Dated:  

2/12/09

   

/s/ David Platt

      David Platt, Ph.D.

 

11